             Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 1 of 18 Page ID #:1


   AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means (USAO Rev. 12/20)



                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                              Central District
                                                           __________  Districtofof
                                                                                  California
                                                                                    __________

                       In the Matter of the Search of                               )
           (Briefly describe the property to be searched or identify the person     )
                                  by name and address)                              )    Case No. 8:21-MJ-00373-DUTY
       The SUBJECT DEVICES described in Attachment A                                )
                                                                                    )
                                                                                    )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
               Code Section                                                                 Offense Description
          18 U.S.C. § 2252A(a)(2)                                                 Receipt and distribution of child pornography
          18 U.S.C. § 2252A(a)(5)(B)                                              Possession of child pornography

             The application is based on these facts:
                   See attached Affidavit
                       Continued on the attached sheet.
                                                                                                           Kevin Leduc
                                                                                                          Applicant’s signature

                                                                                                    Kevin Leduc, Special Agent
                                                                                                          Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                          Judge’s signature

City and state: Santa Ana, California                                               Honorable Karen E. Scott, United States Magistrate Judge
                                                                                                          Printed name and title

AUSA: D. Ahn (x3539)
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 2 of 18 Page ID #:2



                              ATTACHMENT A

                       PROPERTY TO BE SEARCHED

     The SUBJECT DEVICES to be searched are described as

follows:

     1.    A Samsung cell phone, model SM-G981V, bearing serial

number R3CN60M64GX;

     2.    An Apple iPad, bearing serial number F4KLC1YZF19J; and

     3.    A PNY 32GB thumb drive, which are currently maintained

in the custody of the Los Angeles Police Department, Los

Angeles, California.




                                       i
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 3 of 18 Page ID #:3



                              ATTACHMENT B

I.   ITEMS TO BE SEIZED

     1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. §§

2252A(a)(2) (receipt and distribution of child pornography), and

2252A(a)(5)(B) (possession of child pornography), namely:

          a.    Child pornography, as defined in 18 U.S.C.

§ 2256(8)(A) and (C).

          b.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that refer to child pornography, as defined in 18 U.S.C.

§ 2256(8)(A) and (C), including documents that refer to the

possession, receipt, distribution, transmission, reproduction,

viewing, sharing, purchase, or downloading, production,

shipment, ordering, requesting, or trading of child pornography,

or documents that refer to a transaction of any kind involving

child pornography.

          c.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

tending to identify persons involved in the possession, receipt,

distribution, transmission, reproduction, viewing, sharing,

purchase, or downloading, production, shipment, ordering,

requesting, or trading of child pornography, or involved in a




                                      ii
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 4 of 18 Page ID #:4



transaction of any kind involving child pornography, as defined

in 18 U.S.C. § 2256(8)(A) and (C).

          d.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that identify any minor visually depicted while engaging in

sexually explicit conduct, as defined in 18 U.S.C. § 2256.

          e.    Any and all records, documents, programs,

applications, materials, or items that are sexually arousing to

individuals who are interested in minors, but that are not in

and of themselves obscene or that do not necessarily depict

minors involved in sexually explicit conduct.        Such material is

commonly known as “child erotica” and includes written materials

dealing with child development, sex education, child

pornography, sexual abuse of children, incest, child

prostitution, missing children, investigative techniques

relating to child exploitation, sexual disorders, pedophilia,

nudist publications, diaries, and fantasy writings.

          f.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

that pertain to accounts with any Internet Service Provider.

          g.    Any records, documents, programs, applications,

or materials, including electronic mail and electronic messages,

regarding ownership and/or possession of 555 S. La Veta Park




                                      iii
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 5 of 18 Page ID #:5



Cir., Unit 211, Orange, California 92868 (the “SUBJECT

PREMISES”).

          h.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.

          i.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.    evidence of the times the device was used;


                                      iv
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 6 of 18 Page ID #:6



                vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

     2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

     3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as


                                       v
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 7 of 18 Page ID #:7



telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.     In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

             a.   The search team shall complete the search as soon

as is practicable but not to exceed 120 days from the date of

execution of the warrant.     The government will not search the

digital device(s) and/or forensic image(s) thereof beyond this

120-day period without obtaining an extension of time order from

the Court.

             b.   The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.




                                      vi
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 8 of 18 Page ID #:8



                i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.    The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques, including to search for known images of child

pornography.

          c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.


                                      vii
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 9 of 18 Page ID #:9



          d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

          e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

          f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

          g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

          h.    After the completion of the search of the digital

devices, the government shall not access digital data falling


                                     viii
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 10 of 18 Page ID #:10



outside the scope of the items to be seized absent further order

of the Court.

        5.   This warrant authorizes a review of electronic storage

media seized, electronically stored information, communications,

other records and information seized, copied or disclosed

pursuant to this warrant in order to locate evidence, fruits,

and instrumentalities described in this warrant.          The review of

this electronic data may be conducted by any government

personnel assisting in the investigation, who may include, in

addition to law enforcement officers and agents, attorneys for

the government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized, copied, or disclosed electronic

data to the custody and control of attorneys for the government

and their support staff for their independent review.

        6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;


                                       ix
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 11 of 18 Page ID #:11



           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      7.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                        x
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 12 of 18 Page ID #:12



                                AFFIDAVIT

      I, Kevin Leduc, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

      1.   I am a Special Agent with the United States Department

of Homeland Security, Immigration and Customs Enforcement

(“ICE”), Homeland Security Investigations (“HSI”), assigned to

HSI Orange County, California.       In 2014 I was hired as a

Computer Forensic Analyst.      In 2017, I attended the Criminal

Investigators Training Program located at the Federal Law

Enforcement Training Center in Glynco, Georgia.          I have

participated in and/or received training in numerous

investigations of criminal activity, including, but not limited

to, the investigation of narcotics offenses, money laundering,

fraud, child pornography, alien smuggling and human trafficking.

During investigation of these matters, I have participated in

the execution of search warrants.

      2.   I investigate, among other things, the sexual

exploitation of children and child pornography in the Central

District of California as part of the Orange County Child

Exploitation Task Force (“OCCETF”).        The OCCETF is responsible

for enforcing federal criminal statutes involving the sexual

exploitation of children under Title 18, United States Code,

Section 2252, et seq.     As part of these investigations, I have

observed and reviewed numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media, including

computer media.    Moreover, I am a federal law enforcement
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 13 of 18 Page ID #:13



officer who is engaged in enforcing criminal laws, including 18

U.S.C. §§ 2251, 2252, and 2252A, and I am authorized by law to

request a search warrant.

                       II.   PURPOSE OF AFFIDAVIT

      3.     This affidavit is made in support of an application

for a warrant to search:

             a.   A Samsung cell phone, model SM-G981V, bearing

serial number R3CN60M64GX;

             b.   An Apple iPad, bearing serial number

F4KLC1YZF19J; and

             c.   A PNY 32GB thumb drive (collectively, the

“SUBJECT DEVICES”), more fully described below and in Attachment

A, and to seize evidence, fruits, and instrumentalities of

criminal conduct, as specified in Attachment B, which is also

attached hereto and incorporated by reference, of violations of

18 U.S.C. §§ 2252A(a)(2) (receipt and distribution of child

pornography), and 2252A(a)(5)(B) (possession of child

pornography) (collectively, the “Subject Offenses”).

      4.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.



                                        2
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 14 of 18 Page ID #:14



                          III. PROBABLE CAUSE

      5.   On or about May 26, 2021, the Honorable John D. Early,

United States Magistrate Judge, issued multiple federal search

warrants, Nos. 21-MJ-00360 through 21-MJ-00363, authorizing the

search and seizure of evidence of violations of 18 U.S.C.

§§ 2252A(a)(2) (receipt and distribution of child pornography),

and 2252A(a)(5)(B) (possession of child pornography)

(collectively, the “Subject Offenses”), with respect to an

individual named Kenneth Dye.       Those warrants, at the above-

noted case numbers, are incorporated by reference herein.

      6.   On or about May 27, 2021, agents executed those search

warrants, including at the residence of Kenneth Dye, to seize

evidence of the Subject Offenses.       During the search at Dye’s

residence, computer forensics personnel conducted an onsite

preview of a laptop and located child sexual abuse material.

That same day, law enforcement found the SUBJECT DEVICES in and

around Dye’s workspace at the Los Angeles Police Department’s

(“LAPD”) Wilshire Division, specifically on Dye’s desk and in

his backpack and lunch container.       As noted in the previously

submitted search warrant, IP address 45.48.97.168, which was

provided by Yahoo as part of a cybertip relating to Dye,

returned to LAPD’s Wilshire Division; and based on information

from LAPD, I know that Dye is currently stationed and works at

the LAPD Wilshire Division, and has worked there since in or

around May 2003.




                                        3
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 15 of 18 Page ID #:15



      7.   Based on the foregoing, I submit that there is

probable cause to believe that evidence of the Subject Offenses

will be found on the SUBJECT DEVICES.

           IV. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      8.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places


                                        4
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 16 of 18 Page ID #:16



where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      9.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a



                                        5
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 17 of 18 Page ID #:17



complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      10.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                              V. CONCLUSION

      11.   For all the reasons described above, there is probable

cause to believe that evidence, contraband, fruits, and

instrumentalities of violations of the Subject Offenses, as
described above and in Attachment B of this affidavit, will be

//

//




                                        6
Case 8:21-mj-00373-DUTY Document 1 Filed 06/02/21 Page 18 of 18 Page ID #:18



found in a search of the person and premises further described

above and in Attachment A of this affidavit.

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ___ day of June
2021.




HONORABLE KAREN E. SCOTT
UNITED STATES MAGISTRATE JUDGE




                                        7
